Citation Nr: 1542918	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-03 497A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Education Division
at the Regional Processing Office in Buffalo, New York


THE ISSUE

Entitlement to additional Post-9/11 GI Bill (Chapter 33) education benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant, a graduate of the United States Air Force Academy, had active service in the Air Force from May 2001 to September 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 determination issued by the Department of Veterans Affairs (VA) Education Division at the Regional Processing Office (RPO) in Buffalo, New York that the appellant was only entitled to Post-9/11 GI Bill (Chapter 33) education benefits at the 80 percent level.  The VA Regional Office (RO) in Cleveland, Ohio otherwise has jurisdiction of the claims file.

The record reflects that the appellant stated that he wanted to appear at a hearing before the Board; he was scheduled for a Board videoconference hearing to take place in March 2014.  However, prior to that hearing, in February 2014, the appellant withdrew his request for a Board hearing.  Therefore the Board finds that there is no outstanding hearing request.  See 38 C.F.R. § 20.704(d).

The following determination is based on review of the appellant's paper claims file, his Veterans Benefit Management System (VBMS) electronic file and his Virtual VA "eFolder".

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The amount of educational assistance payable under the Post-9/11 GI Bill (Chapter 33) is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640.  On January 4, 2011, the "Post-9/11 Veterans Educational Improvements Act of 2010" was enacted.  Pub. L. No. 111-377, 124 Stat. 4106 (effective from August 1, 2011).  This Act made changes to Chapter 33 of Title 38, United States Code, pursuant to the Post-9/11 Veterans Educational Assistance Act of 2008 (Title V of Public Law 110-252).  Prior to this statutory change, active duty service members were awarded Post-9/11 GI Bill (Chapter 33) education benefits at the 100 percent level regardless of length of service as long as 90 days of qualifying service had been completed.  The Act also set a national maximum of $17,500 per academic year for private school costs.

38 C.F.R. § 21.9640 sets out the rates of payment of educational assistance for Post-9/11 GI Bill (Chapter 33) education benefits following the changes made by Public Law 111-377.  Specifically, section 21.9640 provides in pertinent part that if a claimant serves the following periods of active duty, the corresponding percentage of maximum Chapter 33 education benefits will be paid:

At least 36 months                                               100 percent;
At least 30 months, but less than 36 months          90 percent;
At least 24 months, but less than 30 months          80 percent;
At least 18 months, but less than 24 months          70 percent;
At least 12 months, but less than 18 months          60 percent.

38 C.F.R. § 21.9640(a) (2015).

The appellant had active military service from May 2001 to September 2008.  The period of service from September 11, 2001 to September 2008 satisfies one of the criteria for establishment of entitlement to Post-9/11 GI Bill (Chapter 33) education benefits as it occurred subsequent to September 10, 2001.  The RPO found that, because the appellant was obligated to serve a five-year period of military service based on his graduation from a service academy, five of those years of military service were specifically excluded from the calculation of the number of days the appellant served on active duty for eligibility for Post-9/11 GI Bill (Chapter 33) education benefits.  See 38 U.S.C.A. § 6959; 38 C.F.R. § 21.9505(3)(ii).  This obligated period of service was from May 2001 to May 2006.  
Review of the evidence of record reveals that the appellant submitted his application for educational assistance benefits in March 2010.  That same month, the appellant was advised that he was eligible for 36 months of educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) at the 80 percent level.  He was subsequently informed, in April 2010, that he was eligible for 36 months of educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) at the 100 percent level.  The appellant was awarded Post-9/11 GI Bill (Chapter 33) benefits at the 100 percent level for the period from August 22, 2011 to December 22, 2011.  

In June 2012, the appellant was informed that he had erroneously been granted eligibility for educational assistance benefits at the 100 percent level under the Post-9/11 GI Bill (Chapter 33).  The appellant was informed that his period of active duty from May 2001 to May 2006 rendered him ineligible to receive Post-9/11 GI Bill (Chapter 33) educational benefits because this period of active duty resulted from an obligated period of active service given his status as a service academy graduate.  See 10 38 U.S.C.A. § 6956.  He subsequently received educational assistance benefits at the 80 percent level under the Post-9/11 GI Bill (Chapter 33) for the semesters from January 2012 to May 2012, August 2012 to December 2012, and January 2013 to May 2013.

The appellant has argued, in essence, that he is entitled to additional Post-9/11 GI Bill (Chapter 33) education benefits.  He claims that he is actually due several thousand dollars of additional benefits from VA under the Post-9/11 GI Bill (Chapter 33) and asks that he be assigned a 100 percent benefits level.  

The RPO relied on Public Law 111-377 in finding that an individual was not entitled to education benefits at the original level under Post-9/11 GI Bill (Chapter 33) as of the date the law was enacted (August 1, 2011).  Since the appellant began his school attendance on August 22, 2011, the RPO applied the provisions of Public Law 111-377.  

However, there is no indication that the RPO ever considered the provisions of the Restoring GI Bill Fairness Act of 2011, Pub. L. No. 112-26, 125 Stat. 268, (effective from August 3, 2011), also known as the "grandfather clause".  In this legislation, Congress considered whether additional educational assistance should be provided for those affected by Public Law 111-377 and specifically limited that assistance to those attending non-public institutions.  The Restoring the GI Bill Fairness Act of 2011 restored the original Post-9/11 GI Bill (Chapter 33) method of paying tuition and fees on the maximum, in-state undergraduate fee schedule for eligible students thereby preserving the higher reimbursement rate for veteran students enrolled in a private college or university in several states, including Pennsylvania, by Jan. 4, 2011.  For the purposes of the grandfather clause, a person will be considered an 'enrolled student' if the person had been accepted by the school as of January 4, 2011; a student did not actually have to be attending classes on that date.  

As the appellant attended a private institution of higher learning in Pennsylvania, the above act could be applicable.  However, the evidence of record does not indicate exactly what the appellant's tuition costs were per academic year or whether the appellant had been accepted by his private school in Pennsylvania as of January 4, 2011.  Thus, a remand is in order so that said information can be included in the evidence of record.

Therefore, the case is hereby REMANDED for the following action:

1.  Determine whether the tuition for the appellant's course of study was in excess of $17,500 per academic year and determine whether the appellant had been accepted for enrollment by said institution as of January 4, 2011.

2.  Review the appellant's education awards since August 2011.  Thereafter, prepare a due and paid audit of the appellant's education account.  Once compiled, the audit report must be associated with the claims file, and a copy must be sent to the appellant. 

3.  Readjudicate the appellant's claim for additional educational assistance benefits from August 2011 onward, to include consideration of the provisions of the Restoring GI Bill Fairness Act of 2011, Pub. L. No. 112-26, 125 Stat. 268.  

4.  If the benefit sought remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

